The assessors fixed the valuation of the relator's land under water at $6,000 an acre. The Appellate Division on review of the evidence sustained this assessment. There was competent evidence to justify this conclusion of the Appellate Division.
Relator railroad company when it was seeking adjustment of its capitalization before the Interstate Commerce Commission desired to fix the valuation of its property at as high a figure as possible. We must assume that it did not intentionally deceive the Commission. It sought to get from the Commission a ruling which would give *Page 238 
it as large an income as the law and the facts would allow. It, therefore, placed a valuation through real estate experts upon this property of $10,000 an acre.
Now that it has to give instead of receive; is obliged to give to the public in the form of taxes instead of get from the public by the sale of securities, it complains that the valuation of $6,000 an acre is too high; that it should be very materially reduced.
I think a good safe way to proceed in all these matters is to take the railroad company at its own valuation. It at least leads to fair dealing. Such methods justify criticism and lack of public confidence. If $10,000 was a proper valuation upon which to get money, $6,000 was none to high for taxation. I know of no rule which permits such drastic fluctuations according to the purpose of the valuation.
I vote for affirmance.
CARDOZO, Ch. J., POUND, ANDREWS, LEHMAN and O'BRIEN, JJ., concur with KELLOGG, J.; CRANE, J., dissents in opinion.
Ordered accordingly.